PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1148


STATE OF SOUTH CAROLINA,

                    Plaintiff – Appellee,
             v.

UNITED STATES OF AMERICA; RICK PERRY, in his official capacity as
Secretary of the United States Department of Energy; NATIONAL NUCLEAR
SECURITY ADMINISTRATION; LISA E. GORDON-HAGERTY, in her
official capacity as Under Secretary for Nuclear Security and NNSA
Administrator; UNITED STATES DEPARTMENT OF ENERGY,

                    Defendants – Appellants.


Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:16-cv-00391-JMC)


Argued: September 27, 2018                                    Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by published opinion. Judge King wrote the opinion, in which Judge Niemeyer
and Judge Wynn joined.


ARGUED:       Daniel Tenny, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellants. Kenneth Paul Woodington, DAVIDSON, WREN &
PLYLER, PA, Columbia, South Carolina, for Appellee. ON BRIEF: Chad A. Readler,
Acting Assistant Attorney General, Mark B. Stern, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Beth Drake, United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellants. Alan Wilson, Robert D. Cook, T. Parkin Hunter, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina;
Randolph R. Lowell, Benjamin P. Mustian, John W. Roberts, WILLOUGHBY &
HOEFER, P.A., Columbia, South Carolina, for Appellee.




                                   2
KING, Circuit Judge:

       The United States of America, the Department of Energy, the National Nuclear

Security Administration, and two federal officials in their official capacities (collectively,

the “DOE”), appeal from adverse rulings concerning the DOE’s failure to comply with

federal statutory obligations to remove not less than one metric ton of defense plutonium

from South Carolina by January 1, 2016. 1 After South Carolina sued in that regard, the

district court for the District of South Carolina invoked an enforcement provision of the

Administrative Procedure Act (the “APA”) and awarded summary judgment to the State.

See South Carolina v. United States, No. 1:16-cv-00391, slip op. (D.S.C. Mar. 20, 2017),

ECF No. 86 (the “Opinion”). 2 The court then entered an injunction that required DOE to

remove not less than one metric ton of defense plutonium from the State within two

years. See id., ECF No. 109 (the “Injunction”). On appeal, the DOE maintains that the

court erroneously failed to exercise its equitable discretion before deciding to award the

Injunction, and that the court also abused its discretion with regard to certain provisions

thereof.   As explained below, we are satisfied that the court properly enforced the

       1
         In referring to the five defendants collectively as the DOE, we adhere to the
practice of the parties in their appellate submissions and recognize that the Department of
Energy constitutes the key entity in this dispute. We acknowledge that in some instances
this collective term stands in for subdivisions of the Department, such as the National
Nuclear Security Administration (the “NNSA”), or specific officials therein. Finally,
pursuant to Federal Rule of Appellate Procedure 43(c)(2), we have substituted defendant
Lisa E. Gordon-Hagerty, Under Secretary for Nuclear Security and NNSA Administrator,
who has succeeded to those capacities in the place and stead of her predecessor.
       2
        The district court’s Opinion of March 20, 2017 is published at 243 F. Supp. 3d
673 (D.S.C. 2017).


                                              3
statutory responsibilities imposed on the DOE by Congress and that it also appropriately

crafted and entered the Injunction. We therefore affirm.



                                            I.

                                           A.

      In the year 2000, the United States and Russia entered into the Plutonium

Management and Disposition Agreement, requiring each country to dispose of at least

thirty-four metric tons of weapons-grade plutonium.        See Agreement Between the

Government of the United States of America and the Government of the Russian

Federation Concerning the Management and Disposition of Plutonium No Longer

Required for Defense Purposes and Related Cooperation, Russ.-U.S., Aug. 29 & Sept. 1,

2000 (entered into force July 13, 2011); see also J.A. 219. 3 To fulfill those obligations

on the part of our country, DOE devised a plan to convert thirty-four metric tons of

defense plutonium into mixed-oxide fuel (“MOX fuel”) suitable for use in commercial

nuclear power reactors. 4 See Bob Stump National Defense Authorization Act for Fiscal

Year 2003, Pub. L. No. 107-314, div. C, § 3181, 116 Stat. 2458, 2747 (2002) (“NDAA

FY 2003”) (codified in part at 50 U.S.C. § 2566). In 2002, Congress first appropriated

      3
         Citations herein to “J.A.__” refer to the contents of the Joint Appendix filed by
the parties in this appeal.
      4
         As defined by statute and as used herein, the term “defense plutonium” refers to
“weapons-usable plutonium.” See 50 U.S.C. § 2566(h)(3). That term also encompasses
the interchangeable phrase “defense plutonium materials.” See id.; see also Injunction 2
n.2.


                                            4
funds and enacted directives for the construction of a MOX fuel fabrication facility (the

“MOX facility”) to implement DOE’s proposal. See id. Pursuant to DOE’s plan, the

MOX facility was to be constructed near Aiken, South Carolina (the “Savannah River

Site,” or “SRS”). Id.

       DOE’s decision to dispose of defense plutonium through the MOX facility in

South Carolina was prompted in part by DOE’s abandonment of an alternate technique

for plutonium disposition called the “immobilization” process.      See J.A. 106, 268.

Additionally, DOE had committed to closing a nuclear facility in Colorado by 2006 and

needed to locate a new site at which to store or dispose of the Colorado plutonium. DOE

indicated in 2002 that transferring six metric tons of plutonium from Colorado to the SRS

would also result in significant cost savings.

       Although construction of the MOX facility at the SRS might help solve several of

DOE’s problems, then-Governor of South Carolina Jim Hodges expressed reservations

about the project. He was concerned by DOE’s increased reliance on the SRS and the

potential adverse impact of transferring additional nuclear material into the State. In

2001 — before appropriating funds to build the MOX facility — Congress had directed

the Secretary of Energy to consult with the Governor of South Carolina “regarding any

decisions or plans” related to the disposition of defense plutonium at the SRS. See

National Defense Authorization Act for Fiscal Year 2002, Pub. L. No. 107-107, § 3155,

115 Stat. 1012, 1378 (2001) (“NDAA FY 2002”).               In 2001 and 2002, DOE

communicated with Governor Hodges and other South Carolina officials regarding

DOE’s planned activities at the SRS. At various times, the Governor conveyed his fear

                                                 5
that DOE’s insufficient financial and organizational commitment to defense plutonium

disposition risked making South Carolina a “permanent repository” for weapons-grade

plutonium. See, e.g., J.A. 502.

      In April 2002, Governor Hodges wrote to the Secretary of Energy, acknowledging

the progress they had made in reaching agreement on the construction and operation of

the MOX facility at the SRS. The Governor emphasized, however: “I must insist upon

an ironclad agreement that is fully enforceable in a court of law. The stakes are too high

to accept mere political assurances.” See J.A. 515. Governor Hodges reminded the

Secretary that DOE had promised to “set forth in a legally enforceable document”

specific schedules for the MOX program and DOE’s obligation to “retake possession of

the plutonium if the Federal Government failed to live up to its commitment.” Id.

      In response to Governor Hodges, the Secretary of Energy proposed a written

agreement delineating DOE’s commitments to South Carolina with respect to the MOX

facility. That proposal was intended to ensure that South Carolina would not be left

holding and storing unprocessed plutonium should difficulties arise with the MOX

facility. See J.A. 522-23, 525-30. Pursuant to the Secretary’s proposal, if DOE failed to

meet certain production objectives or other milestones concerning the MOX facility,

DOE would begin removing defense plutonium from South Carolina. Among other

provisions, the Secretary’s proposal provided that, if DOE processed “less than one

metric ton of plutonium through the MOX facility” in an eighteen-month period, DOE

would remove at least one metric ton of defense plutonium from the SRS “within two

years,” and “all [plutonium] material” within “no more than eight years.” Id. at 528. The

                                            6
proposed agreement committed both parties to support federal legislation codifying those

terms. 5

        Shortly thereafter, in December 2002, Congress passed the National Defense

Authorization Act (the “NDAA”) for Fiscal Year 2003 that first funded the MOX facility

at the SRS. The NDAA contained, nearly verbatim, language from the Secretary’s

proposed agreement that required DOE to remove not less than one metric ton of defense

plutonium within two years of a missed MOX production deadline. Compare NDAA FY

2003, § 3182(c), with J.A. 528. Specifically, the NDAA for fiscal year 2003 provided

that:

        If the MOX production objective [to produce an average rate of 1 metric
        ton of MOX fuel per year] is not achieved as of January 1, 2009, the
        Secretary shall, consistent with the National Environmental Policy Act of
        1969 and other applicable laws, remove from the State of South Carolina,
        for storage or disposal elsewhere —

              (1) not later than January 1, 2011, not less than 1 metric ton of
                  defense plutonium or defense plutonium materials; and

              (2) not later than January 1, 2017, an amount of defense plutonium
                  or defense plutonium materials equal to the amount [transferred
                  to the SRS after April 15, 2002, that remains unprocessed].

See NDAA FY 2003, § 3182(c), (g).

        In enacting the fiscal year 2003 NDAA, Congress made several findings that are

pertinent here. It acknowledged the shared interest of South Carolina and the United


        5
        The record on appeal contains the Secretary of Energy’s proposed agreement
with South Carolina, dated April 11, 2002, that bears the Secretary’s signature only. See
J.A. 531. The record does not reveal whether Governor Hodges also signed that
agreement.


                                           7
States in “the safe, proper, and efficient operation of the plutonium disposition facilities”

at the SRS.    Congress also recognized South Carolina’s desire “to ensure that all

plutonium transferred to the State” be stored safely, and that all weapons-grade

plutonium transferred to the SRS “either be processed or be removed expeditiously.” See

NDAA FY 2003, § 3181.

       The portion of the fiscal year 2003 NDAA mandating removal of defense

plutonium from South Carolina was subsequently codified at 50 U.S.C. § 2566(c). Those

provisions have been amended on several occasions to extend the initial deadlines. In its

current and relevant form, § 2566(c) provides:

       If the MOX production objective [to produce an average rate of 1 metric
       ton of MOX fuel per year] is not achieved as of January 1, 2014, the
       Secretary shall, consistent with the National Environmental Policy Act of
       1969 and other applicable laws, remove from the State of South Carolina,
       for storage or disposal elsewhere —

              (1) not later than January 1, 2016, not less than 1 metric ton of
                  defense plutonium or defense plutonium materials; and

              (2) not later than January 1, 2022, an amount of defense plutonium
                  or defense plutonium materials equal to the amount [transferred
                  to the SRS after April 15, 2002, that remains unprocessed].

See 50 U.S.C. § 2566(c); see also id. § 2566(h)(1) (defining MOX fuel production

objective). As an additional remedy, § 2566(d) requires that DOE pay South Carolina

$1,000,000 per day up to $100,000,000 until the production objective is achieved or until

the Secretary removes not less than one metric ton of defense plutonium from South

Carolina. Those payments represent “economic and impact assistance” to the State, and

remain contingent upon “the availability of appropriations.” See id. § 2566(d).


                                             8
      In 2012, DOE began using the SRS not only to convert plutonium into MOX fuel,

as theretofore planned, but also to dispose of defense plutonium through a new and

different process called “downblending.” See J.A. 847. Downblending involves mixing

plutonium with other materials to ensure that defense plutonium is not “readily

recoverable.” See id. n.6. As the district court defined it: “‘Downblending’ is a process

in which defense (‘weapons usable’) plutonium is transformed into non-defense (not

‘weapons usable’) plutonium.” See Injunction 4 n.3. 6

      The downblending process requires a “glovebox,” which is a specialized

protective installation in which the downblending occurs. See J.A. 843 n.1, 849, 852. As

of August 2017, the MOX facility at the SRS contained a single glovebox; but additional

gloveboxes could become operational by 2026 if DOE receives adequate funding. With a

single operational glovebox, it takes approximately two days to downblend about 4.4

kilograms of plutonium. 7

      As DOE explored and developed the downblending process, its work on the MOX

facility at the SRS experienced continual delays and unforeseen cost increases.

Consequently, DOE reduced its funding request in 2013 for the MOX facility in its

annual budget proposal. DOE reported to Congress that it planned to “slow down the

      6
         Downblending is also referred to by DOE as “dilution” or the “WIPP disposal
option.” See J.A. 847. The acronym “WIPP,” as used by DOE, refers to the Waste
Isolation Pilot Plant near Carlsbad, New Mexico, where DOE has stored some
downblended defense plutonium. See J.A. 846-48.
      7
         In 2012, DOE stopped downblending defense plutonium at the SRS due to
unrelated funding and technical issues. DOE resumed downblending at the SRS in 2016.


                                           9
MOX project” while it assessed “alternative plutonium disposition strategies.” See J.A.

547. By 2014, DOE had concluded that the MOX fuel conversion process was “not

viable within available resources.” Id. at 426. DOE’s 2014 congressional budget request

therefore conveyed its intention to place the MOX facility in “cold stand-by,” operating

at minimal levels while DOE reviewed its options.              Id.   DOE simultaneously

acknowledged that it would not meet the MOX production objective established by

§ 2566(c), that is, producing MOX fuel at a rate of one metric ton per year by January 1,

2014. Accordingly, DOE suspended transfers of additional defense plutonium to the SRS

and promised to submit a report to Congress setting out options for removing an amount

of defense plutonium from South Carolina that would be equivalent to the amount

transferred into the State since April 15, 2002, as required by § 2566(b).

       Faced with DOE’s apparent abandonment of the MOX project at the SRS, South

Carolina filed suit against DOE in the District of South Carolina in March 2014. See

South Carolina v. U.S. Dep’t of Energy, No. 1:14-cv-00975 (D.S.C. 2014). The parties

soon entered into a stipulated dismissal of those proceedings, however, when DOE

agreed to continue constructing the MOX facility.          See id., ECF No. 19.    In its

consolidated appropriations bill for fiscal year 2016, Congress’s explanatory statement

asserted that the funds allocated for the construction of the MOX facility “shall be

available only” for that purpose. See J.A. 569, 583 (emphasis added).

       Notwithstanding DOE’s stated commitment to pursuing defense plutonium

disposition at the SRS through the MOX project — and the continuing congressional

support for that project — DOE continued to pursue its favored alternative of

                                            10
downblending for such disposition.     In February 2016, DOE’s congressional budget

request reported that the MOX project was “significantly more expensive than

anticipated” and would need “approximately $800 million to $1 billion annually for

decades.” See J.A. 612. DOE therefore proposed terminating the MOX project at SRS

in favor of downblending.

      By the fall of 2015, it was clear that DOE would neither achieve its MOX

production objective nor remove not less than one metric ton of defense plutonium from

SRS by the statutory deadline of January 1, 2016. In September 2015, the State’s

Attorney General wrote the Secretary of Energy and sought a commitment that DOE

would “abide by its legal duties.” See J.A. 416-19. On December 14, 2015, then-

Governor Nikki Haley wrote to the Secretary and notified him of “South Carolina’s intent

to enforce federal law” and collect the assistance payments provided for under § 2566(d)

if DOE did not meet its statutory obligations. See id. at 651-52. The Secretary responded

to the Governor with a letter that generally affirmed DOE’s commitment to plutonium

disposition but did not make any concrete assurances. See id. at 654. The parties do not

dispute that the January 1, 2016 deadline passed without DOE achieving its MOX

production objective at the SRS. And the DOE has not removed “not less than [one]

metric ton of defense plutonium” from South Carolina, or made any of the statutory

assistance payments to the State. See 50 U.S.C. § 2566(c), (d).

                                           B.

      In February 2016, South Carolina filed the complaint underlying this lawsuit in the

District of South Carolina, seeking to compel DOE to comply with the terms of § 2566(c)

                                           11
and § 2566(d). See South Carolina v. United States, No. 1:16-cv-00391 (D.S.C. Feb. 9,

2016), ECF No. 1. More specifically, South Carolina sought, inter alia, an injunctive

order requiring DOE to promptly remove not less than one metric ton of defense

plutonium from South Carolina and make $1 million per day assistance payments to the

State, as required by statute. The complaint also alleged a constitutional claim, asserting

that DOE’s failure to comply with § 2566 contravened the Take Care Clause of Article II

of the Constitution. The State sought relief for these claims under the APA and by way

of a writ of mandamus (under the All Writs Act). Soon thereafter, in April 2016, the

parties cross-filed dispositive motions: DOE sought dismissal of South Carolina’s claims

and the State requested summary judgment against DOE.

       In February 2017, the district court dismissed South Carolina’s claim for payments

under § 2566(d)(1), without prejudice to the State pursuing those payments in the Court

of Federal Claims. About a month later, on March 14, 2017, the court addressed the

dismissal issues concerning the balance of South Carolina’s claims. See South Carolina,

No. 1:16-cv-00391 (D.S.C. Mar. 14, 2017), ECF No. 84 (the “Dismissal Order”). The

Dismissal Order rejected South Carolina’s constitutional claim but declined to dismiss

the State’s claim for removal of not less than one metric ton of defense plutonium. The

court reasoned that § 2566(c) imposed a nondiscretionary duty on DOE to remove a

metric ton of defense plutonium from South Carolina by January 1, 2016. The Dismissal

Order thus rejected DOE’s contention that the statute merely created unenforceable goals.

      Only a week later, on March 20, 2017, the district court granted South Carolina’s

motion for summary judgment on its claim for enforcement of § 2566(c)’s removal

                                            12
provision. The court’s Opinion determined that the relief sought by South Carolina was

available under § 706(1) of the APA because the State sought only to compel “unlawfully

withheld” agency action, within the meaning of that provision. See Opinion 29-30. As a

result, the court denied the State’s alternative request under the All Writs Act for

mandamus relief.

       Because the State was entitled to relief under § 706(1) of the APA, the Opinion

then assessed the requirements for relief under that statutory provision, as well as the

nature of the relief it might award. See Opinion 30. In its earlier Dismissal Order, the

district court had concluded that § 2566(c) imposed a nondiscretionary duty on the

Secretary of Energy to remove not less than one metric ton of defense plutonium from

South Carolina by January 1, 2016, if DOE failed to meet its MOX production objective

by January 1, 2014. See id.; see also Dismissal Order 18-45. The specific agency action

South Carolina sought to compel — timely removal of defense plutonium from the State

— thus satisfied the standard for contestable agency actions or omissions under the APA.

In the summary judgment proceedings, it was undisputed that DOE had failed to meet its

production objective, as established by § 2566(c) and § 2566(h), and that it had failed to

remove not less than one metric ton of defense plutonium from South Carolina by the

statutory deadline. Accordingly, the Opinion ruled that South Carolina was entitled to

judgment as a matter of law and to an order of the court “compelling the Secretary to take

the unlawfully withheld agency action.” See Opinion 31.

       In so ruling, the Opinion conducted a searching analysis of the text and history of

§ 706(1) of Title 5, reviewing the relationship of that statutory provision to the equitable

                                            13
writ of mandamus and the relevant precedents applicable to those types of proceedings.

See Opinion 9-29, 31. After making that analysis, the Opinion concluded that, by way of

§ 706(1), the APA requires a court to compel the agency action that has been unlawfully

withheld. In that circumstance, the court could not entertain the equitable considerations

that would apply if the relief had been awarded by way of mandamus.

       Although the Opinion recognized that in some respects § 706(1) “carried forward”

the traditional practices and procedures relating to mandamus proceedings, id. at 10, it

determined that the plain terms of § 706(1) clearly evinced a congressional intent to

restrict the equitable powers of a court faced with unlawfully withheld agency actions,

see id. at 29. In so ruling, the district court relied primarily on the text of § 706(1), which

provides: “The reviewing court shall— (1) compel agency action unlawfully withheld or

unreasonably delayed . . . .” See 5 U.S.C. § 706(1). Determining that the word “shall”

refers to a mandatory act, the court also assessed the provision’s legislative history, a

Tenth Circuit decision titled Forest Guardians v. Babbitt, and a broad array of other

authorities bearing on § 706 and awards of injunctive relief under the APA. See Opinion

13-29. In the final analysis, the Opinion concluded that § 706 required the court to

compel DOE to fulfill its statutory obligations, without according deference to any

asserted equitable considerations.

       The district court did not, however, award the specific relief sought by South

Carolina.   Although § 706(1) required the court to compel DOE’s compliance with

§ 2566(c), the Opinion declined to order an “immediate” removal of defense plutonium

from SRS, as requested by the State. See Opinion 32. The undisputed facts showed that

                                              14
DOE could not immediately remove plutonium from South Carolina in a manner that

would comply with the requirements of the National Environmental Policy Act of 1969

(“NEPA”), 42 U.S.C. § 4321 et seq. And § 2566(c) itself mandated that DOE comply

with NEPA. The Opinion correctly observed that the court was not entitled to order DOE

to violate federal law. Rather, in devising its relief order the court was obliged to

“consider the work that is necessary to accomplish the removal consistently with NEPA

and other applicable laws.”     See Opinion at 33.      As a result, the court requested

supplemental submissions from the parties to assist the fashioning of an appropriate

injunction. Finally, the Opinion denied South Carolina’s request for declaratory relief,

specifying that such relief was unnecessary in light of the injunctive relief that would be

awarded.

       Although the district court requested that the parties prepare a “joint written

statement” to aid its preparation of an injunctive order, the parties could not agree and

therefore made separate submissions. South Carolina proposed an injunction that, inter

alia, would require DOE to remove not less than one metric ton of defense plutonium

from South Carolina within two years; initiate a NEPA review of such removal within

sixty days; and provide the court with regular progress reports. South Carolina also

requested that the court retain jurisdiction until DOE fully complied with the injunction.

       In its separate submission, DOE reiterated its preference for downblending and

explained that, if it pursued downblending, it could not remove a metric ton of plutonium

from South Carolina within two years. Relying on the declaration of a DOE Plutonium

Program Manager at the SRS (the “Gunter Declaration”), DOE estimated that it could

                                            15
first remove a ton of plutonium through downblending “by the end of [fiscal year] 2025.”

See South Carolina, No. 1:16-cv-00391, ECF No. 100 at 9. DOE thus asked the district

court to exercise its discretion in fashioning an injunction, and requested that the court

merely enjoin DOE to use its “best efforts to expeditiously comply with the timeline set

forth” in the Gunter Declaration. Id. at 14.

       DOE also defended its preference for downblending, arguing that there was “no

guarantee whatsoever” that pursuing the MOX project would result in a more expeditious

removal of plutonium from South Carolina than by using downblending. Id. at 14-22.

Relying on the Gunter Declaration, DOE maintained that downblending provided a safer

and less challenging means of plutonium disposition than continuing to pursue the MOX

fuel conversion process. Finally, DOE asserted that — using any removal method —

South Carolina’s proposed two-year deadline was impossible to achieve.              DOE

emphasized that South Carolina had conceded that flexibility was needed in setting the

removal deadline and the DOE faulted the State for failing to demonstrate that its

proposed two-year timeline was feasible.

       In reply, South Carolina stressed that DOE’s objection to a two-year deadline

simply presumed that NEPA required DOE to conduct a new Environmental Impact

Statement (“EIS”) before embarking on removal. As the State explained, NEPA also

allows a federal agency, in the proper circumstances, to make an abbreviated

environmental analysis. The State contended that DOE had failed to support its assertion

that removal required a full EIS rather than, for example, a more concise Environmental

Assessment. The State also argued that a statutory mandate will always supersede an

                                               16
agency’s preference, and concluded by describing the various plutonium transfers DOE

had accomplished in recent years.

       After assessing those submissions, the district court entered its Injunction on

December 20, 2017.      The court therein chastised DOE for attempting to rehash its

previously litigated arguments and for its “non-responsive” submission. Having received

minimal assistance from DOE to evaluate viable removal methods, the court predicated

its Injunction on the available record and the terms of § 2566. The Injunction observed

that Congress had, from the beginning, consistently fixed a two-year deadline for

removing not less than a ton of defense plutonium from South Carolina following DOE’s

failure to meet the MOX production objective, and the court concluded that the statutory

deadline should inform its decision. The Injunction also instructed DOE that the proper

time to raise its impossibility defense was after it had diligently sought to comply with

the court’s deadline.

       The Injunction rejected DOE’s request for an open-ended timeline or a 2025

deadline. As the Injunction explained, beyond the fact that those proposals ignored the

two-year timeframe set out in § 2566(c), any such open-ended provision would ignore

and contravene § 2566(c)(2), which required the removal of all defense plutonium

transferred to the SRS after April 15, 2002, by no later than January 1, 2022. Because

DOE’s proposed deadline of 2025 was based on its planned use of downblending, the

Injunction specified that DOE could use downblending “only if it assists in removing the

defense plutonium from South Carolina in the most expeditious way possible,” while



                                           17
complying with the initial removal requirements of § 2566(c)(1) — removing not less

than one metric ton of plutonium from the State within two years. See Injunction 5.

       The Injunction, however, did not adopt South Carolina’s proposal in its entirety.

The Injunction declined to order DOE to reprogram or request funds for removal,

recognizing that a court could not dictate how an agency may accomplish its statutorily

mandated tasks. The court also declined to impose monetary sanctions on the DOE in

advance of a failure to comply with the Injunction. Thus, the Injunction of December 20,

2017, provides, inter alia, as follows:

       • The Secretary of Energy must, consistent with NEPA and other laws,
         remove not less than one metric ton of defense plutonium from South
         Carolina within two years of the Injunction, or at the latest by January 1,
         2020;

       • The district court retains jurisdiction to enforce the Injunction;

       • DOE must provide the court and South Carolina with copies of all of
         DOE’s reports to Congress regarding the removal of defense plutonium
         from South Carolina;

       • DOE must submit progress reports to the court and South Carolina
         every 180 days; and

       • The Secretary of Energy must submit a sworn attestation alerting the
         court and South Carolina once DOE accomplishes the required removal
         of plutonium from the State.

See Injunction 10-11.

       DOE has timely appealed the judgment of the district court. The DOE maintains

that we possess final decision jurisdiction pursuant to 28 U.S.C. § 1291. South Carolina,

however, has not espoused a position on our jurisdiction. Generally, we possess appellate

jurisdiction to review an injunction order, even when a district court has retained

                                            18
jurisdiction to enforce the order. See Hudson v. Pittsylvania County, 774 F.3d 231, 234

(4th Cir. 2014) (confirming that district court’s continuing jurisdiction to enforce

injunction “does not render that order non-final” under § 1291). That said, this Injunction

imposed various continuing obligations on the DOE, such as providing regular progress

reports to the court and the State.     Nevertheless, we are satisfied that we possess

jurisdiction pursuant to § 1292(a)(1), which “provides this Court with jurisdiction over

district court decisions ‘granting, continuing, modifying, refusing or dissolving

injunctions.’” Everett v. Pitt Cty. Bd. of Educ., 678 F.3d 281, 288 (4th Cir. 2012)

(quoting § 1292(a)(1)). Because we are confident of our § 1292 jurisdiction, we need not

resolve whether we also have jurisdiction under § 1291.



                                            II.

       This Court reviews “an order granting an injunction for abuse of discretion,

reviewing factual findings for clear error and legal conclusions de novo.” PBM Prods.,

LLC v. Mead Johnson & Co., 639 F.3d 111, 125 (4th Cir. 2011). The scope of injunctive

relief likewise rests within the “sound discretion” of the district court. Dixon v. Edwards,

290 F.3d 699, 710 (4th Cir. 2002). A district court abuses its discretion if its injunctive

order “is guided by erroneous legal principles or rests upon a clearly erroneous factual

finding.” PBM Prods., LLC, 639 F.3d at 125. A district court also abuses its discretion if

it “otherwise acts arbitrarily or irrationally in its ruling.”   SAS Inst., Inc. v. World

Programming Ltd., 874 F.3d 370, 385 (4th Cir. 2017) (internal quotation marks omitted).



                                            19
                                             III.

       On appeal, the DOE presents two challenges to the district court’s rulings. First,

the DOE maintains that the court erred as a matter of law when it concluded that, because

the DOE had unlawfully withheld a legally-required agency action, the court lacked any

discretion to deny relief to South Carolina. More specifically, DOE contends that the

principles governing mandamus proceedings, as well as fundamental principles of

injunctive relief, control the award of an injunction under the APA. DOE argues that

those principles required the court — even after identifying an unlawfully withheld

agency action — to exercise its equitable discretion and not award any injunctive relief to

South Carolina. The State, on the other hand, contends that the district court correctly

applied the plain terms of the APA. Pursuant thereto, South Carolina argues, the court

was obliged to compel DOE to take the statutorily-required action it had unlawfully

withheld — namely, the removal of not less than a metric ton of defense plutonium from

South Carolina.

       By way of its second appellate contention, the DOE argues that the two-year

deadline imposed by the Injunction for removing defense plutonium from South Carolina

was an abuse of the district court’s discretion. 8 More specifically, the DOE argues that

the court lacked any sound legal or factual basis for entering the Injunction, and it

maintains that compliance with the Injunction is simply impossible. In opposing this


       8
         In its appeal, DOE is not contesting either the reporting requirements of the
Injunction or the district court’s retention of jurisdiction to enforce the provisions thereof.


                                              20
contention, South Carolina counters that the court carefully considered the applicable

legal principles and relevant facts and thus did not abuse its broad discretion. We will

address and resolve those issues in turn.

                                             A.

       The district court granted relief to South Carolina only after concluding in its

Opinion that when an agency — such as the DOE — has unlawfully withheld a legally-

required action, § 706(1) of the APA obliges a court to compel the agency’s compliance.

Thus, because the court concluded that the DOE had unlawfully withheld an agency

action that was mandated by statute — removing not less than a metric ton of defense

plutonium from South Carolina — the court also determined that it was obliged by law to

appropriately enjoin the DOE.

       The DOE disputes the district court’s understanding of § 706(1) and argues that it

legally erred. According to DOE, an award of injunctive relief under § 706(1) is subject

to the fundamental principles governing mandamus proceedings, including the settled

tenet that a court should properly exercise its equitable discretion before dispensing

relief. DOE also asserts that general principles of injunctive relief required the court —

even after it concluded that DOE had unlawfully withheld a legally-required action — to

consider the relevant equities before granting any relief to the State.

       This appeal presents a question we have not heretofore resolved: Does a district

court possess discretion to grant or deny injunctive relief against unlawfully withheld

agency action pursuant to § 706(1)? Given DOE’s arguments that such an injunction

mirrors an award of mandamus relief, we will assess the district court’s determination

                                             21
that the Injunction was properly issued under the APA rather than by way of mandamus,

delineating several key distinctions between those two processes. We will then consider

whether such a court retains the equitable discretion to determine whether to compel

unlawfully withheld agency action.

                                             1.

       The common-law writ of mandamus, codified in the All Writs Act at 28 U.S.C.

§ 1651, has long been reserved for “extraordinary causes.” Cheney v. U.S. Court for

D.C., 542 U.S. 367, 380 (2004). Accordingly, relief by way of mandamus is only

available if a plaintiff has “no other adequate means to attain the relief” sought. Kerr v.

U.S. Dist. Court for N. Dist. of Cal., 426 U.S. 394, 403 (1976); see also In re Beard, 811

F.2d 818, 826 (4th Cir. 1987). If a statute “specifically addresses the particular issue at

hand, it is that authority, and not the All Writs Act, that is controlling.” Penn. Bureau of

Corr. v. U.S. Marshals Serv., 474 U.S. 34, 43 (1985). Several courts have affirmed that

principle when granting relief under the APA. See Serrano v. U.S. Atty. Gen., 655 F.3d

1260, 1264 (11th Cir. 2011); Sharkey v. Quarantillo, 541 F.3d 75, 93 (2d Cir. 2008); Mt.

Emmons Mining Co. v. Babbitt, 117 F.3d 1167, 1170 (10th Cir. 1997); Stehney v. Perry,

101 F.3d 925, 934 (3d Cir. 1996); Seiden v. United States, 537 F.2d 867, 870 (6th Cir.

1976); see also In re City of Va. Beach, 42 F.3d 881, 885 (4th Cir. 1994) (addressing

interlocutory petition for agency action under mandamus but observing that final agency

action would be reviewed under APA).

       The availability of the mandamus writ is controlled by two additional factors.

First, a plaintiff must demonstrate “a clear and indisputable right to the relief sought” and

                                             22
show that “the responding party has a clear duty to do the specific act requested.”

Cumberland Cty. Hosp. Sys., Inc. v. Burwell, 816 F.3d 48, 52 (4th Cir. 2016); see also

Kerr, 426 U.S. at 403. Second, “the issuing court, in the exercise of its discretion, must

be satisfied that the writ is appropriate under the circumstances.” Cheney, 542 U.S. at

381. In other words, a district court must exercise equitable discretion before granting

mandamus relief. See id.; United States ex rel. Rahman v. Oncology Assocs., PC, 198

F.3d 502, 511 (4th Cir. 1999).

       In its complaint in this litigation, South Carolina sought to enforce the plutonium

removal provision of 50 U.S.C. § 2566 by way of both the APA and the All Writs Act.

Applying the foregoing principles, the district court concluded that if the State merited

relief under the APA, it could not simultaneously obtain mandamus relief. The court then

determined that South Carolina was entitled to injunctive relief under the APA.

       Section 706 of the APA provides that: “The reviewing court shall— (1) compel

agency action unlawfully withheld or unreasonably delayed.” See 5 U.S.C. § 706(1).

South Carolina’s complaint implicated the first type of claim contained therein, that is,

relief from “agency action unlawfully withheld” rather than action “unreasonably

delayed.” The Supreme Court addressed the APA’s § 706 in Norton v. Southern Utah

Wilderness Alliance, 542 U.S. 55 (2004) (“SUWA”). As explained in the SUWA decision,

an “agency action,” as that term is used in § 706(1), encompasses only “discrete

action[s]” that are “legally required.” 542 U.S. at 63.

       Here, § 2566(c) required that DOE take a discrete action: if DOE failed to meet

the MOX production objective, it was obligated to remove not less than one metric ton of

                                            23
defense plutonium from South Carolina by January 1, 2016. The undisputed facts are

that DOE failed to achieve the MOX production objective imposed by § 2566, triggering

the removal requirement. DOE’s failure to remove not less than a metric ton of defense

plutonium from South Carolina by the statutory deadline thus constituted an unlawfully

withheld agency action within the meaning of § 706(1). See SUWA, 542 U.S. at 65

(explaining that agency failure to meet mandatory deadline supports § 706(1) claim);

Forest Guardians, 174 F.3d 1178, 1190 (10th Cir. 1999) (clarifying that “the distinction

between agency action ‘unlawfully withheld’ and ‘unreasonably delayed’ turns on

whether Congress imposed a date-certain deadline on agency action”) (citing Sierra Club

v. Thomas, 828 F.2d 783, 794-95 & nn. 77-80 (D.C. Cir. 1987)); see also Calderon-

Ramirez v. McCament, 877 F.3d 272, 276 (7th Cir. 2017) (same). As a result, the

Opinion correctly concluded that DOE’s failure to comply with § 2566(c) entitled South

Carolina to relief under § 706(1), which, in turn, precluded an award of mandamus relief.

      The DOE does not contest the proposition that South Carolina can obtain the relief

it seeks under the APA, or that such relief bars any related redress by way of mandamus.

The DOE contends that the district court erred in concluding that § 706(1) prevented it

from exercising its equitable discretion in deciding whether to award an injunction. DOE

asserts that because such discretion informs the award of similar relief pursuant to

mandamus relief, it also informs an award of relief under § 706(1). With the governing

principles of mandamus and § 706(1) in mind, we will assess the appellate contention of

the DOE.



                                           24
                                            2.

       Well-established practice and controlling precedent both confirm that equitable

discretion inheres in the issuance of a writ of mandamus. See, e.g., Rahman, 198 F.3d at

511. By contrast, the Opinion concluded that the plain language of § 706(1) curtailed the

court’s discretion in deciding whether to grant relief under that provision. DOE contests

that conclusion and asserts that relief under § 706(1) is subject to the traditional tenets

governing mandamus writs, including a court’s obligation to weigh the relevant equities

before granting relief. See Br. of Appellants 11-12.

       We are satisfied, however, that the DOE’s preferred view of § 706(1) finds no

legal basis in the APA or controlling precedent. Contrary to basic interpretive rules,

DOE’s position would have us apply general mandamus principles instead of the specific

statutory text. Our consideration of the controlling authorities compels us to agree with

the district court that, if a party has successfully demonstrated an unlawfully withheld

agency action under § 706(1), the court must enter an appropriate order and secure the

agency’s compliance with the law. If the agency’s legal obligation falls within the scope

of § 706(1), such an order must issue regardless of equitable or policy considerations.

       As explained below, we reach this conclusion only after carefully assessing de

novo four legal issues presented in this regard. First, we examine the plain text of

§ 706(1) and apply ordinary rules of statutory interpretation to discern its meaning. Next,

we consider whether any precedent supports DOE’s contention that § 706(1) incorporates

mandamus principles. We then distinguish South Carolina’s challenge to an “unlawfully

withheld” agency action from separate statutory claims against “unreasonably delayed”

                                            25
agency actions. Finally, we will evaluate the impact of the general principles of equitable

relief on the application of § 706(1).

                                                  a.

       We begin our analysis by considering the statutory language of the APA at issue in

this appeal. See Murphy v. Smith, 138 S. Ct. 784, 787 (2018) (emphasizing that statutory

analysis begins with the “specific statutory language in dispute”). The plain text of § 706

shows that a reviewing court lacks discretion when faced with unlawful agency inaction.

Again, § 706(1) provides that: “The reviewing court shall— (1) compel agency action

unlawfully withheld or unreasonably delayed . . . .” See 5 U.S.C. § 706(1) (emphasis

added). And “the word ‘shall’ usually creates a mandate,” indicating that “the district

court has some nondiscretionary duty to perform.” Murphy, 138 S. Ct. at 787 (citing

Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35 (1998) (“[T]he

mandatory ‘shall’ . . . normally creates an obligation impervious to judicial discretion.”)).

Furthermore, Congress’s use of the word “may” in adjacent portions of the APA

reinforces the conclusion that it knowingly selected “the mandatory term ‘shall’” in

crafting § 706(1). See In re Rowe, 750 F.3d 392, 396-97 (4th Cir. 2014); compare 5

U.S.C. § 705, with § 706(1).

       As the district court concluded, nothing in the APA’s text or legislative history

calls into question the ordinary meaning of the word “shall” as it is used in § 706(1). See




                                             26
Opinion 13-29. And the DOE does not meaningfully contest that analysis on appeal. 9

The DOE contends, however, that fundamental mandamus procedures — specifically,

conditioning such relief upon equitable considerations — must be superimposed onto the

text of § 706(1). We are constrained to disagree.

                                                 b.

      We observe initially that there is no precedent that supports a rule that requires a

district court to apply judicially-created mandamus rules to the text of the APA. Contrary

to DOE’s assertion in that regard, neither the Supreme Court’s decision in SUWA nor any

other precedent compels such a proposition.

      In SUWA, the leading Supreme Court case concerning § 706(1), the Court held in

2004 that an “agency action” must be “legally required” to be subject to challenge under

§ 706. See 542 U.S. at 63. In so ruling, the Court buttressed its textual analysis by

invoking the prerogative writs, such as mandamus, that had enabled judicial review of

agency decisions prior to the APA. See id. The SUWA Court simply observed that

mandamus relief “was normally limited to enforcement of a specific, unequivocal

command.” Id. Thus, insofar as the APA sought to enforce compliance only as to


      9
         The DOE suggests on appeal that another provision of the APA requires reading
mandamus principles into § 706. Specifically, DOE views § 703 of the APA as proof
that, because the APA did not create any new form of action, it necessarily preserved all
the practices related to traditional legal remedies. See Br. of Appellants 15. Section 703,
however, merely demonstrates that the APA does not preclude the use of preexisting
types of legal actions, such as declaratory judgment proceedings, as appropriate in the
proper situations. It says nothing about whether discretion is possessed by a court
awarding relief under § 706.


                                            27
“agency action unlawfully withheld,” the APA, “[i]n this regard . . . carried forward the

traditional practice prior to its passage.” Id. (second emphasis added).

       The DOE has seized upon that comment by the Court and argues today that § 706

broadly “carried forward” the rules and practices governing mandamus relief. See Br. of

Appellants 14-15. Tellingly, DOE’s explanation omits the phrase “in this regard” from

its quotation of the SUWA decision. In examining SUWA’s analysis in context, we are

satisfied that the Court in no way intended to subject statutory claims under the APA to

the full panoply of common-law rules governing mandamus proceedings. Rather, the

Court merely referenced past practice to confirm its textually-derived understanding of

the term “agency action,” as the term was used in the APA.

       More specifically, the reference in § 706 to an “unlawfully withheld” agency

action demonstrated to the Court that only a “legally required” agency action could be

challenged under that provision. See SUWA, 542 U.S. at 63. The APA thus aligned with

an aspect of mandamus proceedings as they existed prior to the APA and as they exist

today under the All Writs Act: both authorize enforcement of only specific,

nondiscretionary agency obligations, and neither reaches decisions committed to the

agency’s discretion. See id. at 63-64; Cumberland, 816 F.3d at 52. That this limitation

applies to relief under both the APA and the All Writs Act is unsurprising. In both

situations, the limitation of judicial review to legally-required agency actions serves “to

avoid judicial entanglement in abstract policy disagreements which courts lack both

expertise and information to resolve.” SUWA, 542 U.S. at 63, 66.



                                            28
       The SUWA decision emphasized the foregoing principle (that only discrete,

mandatory agency actions are contestable in the courts) and invoked it to support the

Court’s textual analysis of “agency action,” as used in the APA. The Court simply

recognized that, in this regard, the APA did not depart from the practice in use prior to

the APA or from present practice under the All Writs Act. See id. at 63-64. The Court

did not, however, expand that narrow observation to any other aspects of § 706 relief or

seek to displace the meaning of the statutory text.

       In sum, the SUWA decision does not mandate an exercise of equitable discretion

before a district court grants relief against an “agency action unlawfully withheld” under

§ 706(1). 10 SUWA therefore does not undermine the plain meaning of § 706(1), which

unequivocally mandates that courts “shall” compel unlawfully withheld agency action.

See 5 U.S.C. § 706(1); United States v. Abdelshafi, 592 F.3d 602, 607 (4th Cir. 2010)

(emphasizing that lodestar of statutory interpretation remains “ordinary, contemporary,

common meaning” of text).

       Our conclusion in this regard fully comports with the rulings of our sister circuits.

Only two other courts of appeals have directly considered whether § 706(1) requires a


       10
          The DOE also contends on appeal that the Attorney General’s Manual on the
APA demonstrates that mandamus principles were incorporated into the APA. See Br. of
Appellants 15. This argument, too, is unavailing. The Manual simply provides an
account of prior practice and offers no opinion on the scope of a court’s discretion when
an agency unlawfully withholds a mandated action. See Attorney General’s Manual on
the Administrative Procedure Act 108 (1947), § 10(e) – Scope of Review. Indeed, the
Manual reviews the same principles that the Court recited in SUWA, and does not call
into question the ordinary meaning of § 706(1).


                                             29
court to award injunctive relief in the face of unlawfully withheld agency action: the

Ninth Circuit in Vietnam Veterans of America v. Central Intelligence Agency, 811 F.3d

1068 (9th Cir. 2015), and the 1999 Tenth Circuit decision Forest Guardians, 174 F.3d

1178. Relying primarily on the plain text of § 706(1), those courts concluded that the

statute mandates the award of injunctive relief when a plaintiff succeeds in challenging

unlawfully withheld agency action. In other words, when a court determines that an

agency has wrongfully withheld a legally-required action — as defined by the APA and

SUWA — the court must award injunctive relief to secure the agency’s compliance. See

Viet. Veterans of Am., 811 F.3d at 1081 (“The word ‘shall’ requires a court to compel

agency action when, as here, there is a ‘specific, unequivocal command’ that the agency

must act.”) (quoting § 706(1); SUWA, 542 U.S. at 63-64)); Forest Guardians, 174 F.3d at

1187 (concluding that “[t]hrough § 706 Congress has stated unequivocally that courts

must compel agency action unlawfully withheld”). We agree with our sister circuits,

which have applied the text of § 706(1) and ordinary principles of statutory interpretation.

As the Tenth Circuit aptly put it:

       [W]hen Congress by organic statute sets a specific deadline for agency
       action, neither the agency nor any court has discretion. The agency must
       act by the deadline. If it withholds such timely action, a reviewing court
       must compel the action unlawfully withheld. To hold otherwise would be
       an affront to our tradition of legislative supremacy and constitutionally
       separated powers.

Forest Guardians, 174 F.3d at 1190.

       According deference to the applicable congressional command compels the same

conclusion. In § 706(1), as in most circumstances, “shall” means “shall.” See Murphy,


                                            30
138 S. Ct. at 787; In re Rowe, 750 F.3d at 396-97. The APA neither incorporates nor

alludes to the mandamus writ, nor does it admit to any ambiguity. Consequently, a

district court is not entitled to interpose its equitable judgment in granting relief pursuant

to § 706(1). Thus, in response to DOE’s plea for an application of equitable discretion,

“the short answer is that Congress did not write the statute that way.” United States v.

Monsanto, 491 U.S. 600, 611 (1989).

                                              c.

       We now distinguish South Carolina’s challenge to an “unlawfully withheld”

agency action from separate statutory claims against “unreasonably delayed” agency

actions. Because of the close connection between the relief the APA provides in both of

those circumstances, it behooves us to recognize the distinction between the two claims.

As explained below, a court can and should weigh equitable factors in assessing whether

to grant relief for unreasonably delayed agency actions but may not do so in awarding

relief for actions unlawfully withheld.

       The DOE correctly points out that district courts addressing claims for

unreasonably delayed agency action have often employed equitable factors in deciding

whether to grant injunctive relief. See Reply Br. of Appellants 3. Because “unreasonable

delay” claims derive from the very statutory provision — § 706(1) — that authorizes

South Carolina’s claim for relief, the DOE argues in support of a uniform standard

applicable to both aspects of § 706(1). See id.; see also 5 U.S.C. § 706(1) (providing that

courts shall “compel agency action unlawfully withheld or unreasonably delayed”). But



                                             31
a claim challenging an “unreasonably delayed” agency action is sufficiently distinct from

a claim contesting “unlawfully withheld” agency action to differentiate those provisions.

       The D.C. Circuit’s 2001 decision in Cobell v. Norton illustrates the validity of that

distinction. See 240 F.3d 1081 (D.C. Cir. 2001). In Cobell, the federal government had

failed to timely comply with its fiduciary obligations to Native American beneficiaries of

certain trust accounts. See 240 F.3d at 1086, 1095-96. The applicable statute contained

“no deadlines,” and the court analyzed the agency’s inaction as being “unreasonably

delayed” rather than “unlawfully withheld.” See id. at 1096. Like other courts, the

Cobell court applied a series of factors derived from that Circuit’s precedent.         See

Telecomms. Research & Action Ctr. v. Fed. Commc’ns Comm’n, 750 F.2d 70 (D.C. Cir.

1984) (“TRAC”). The TRAC factors weigh, inter alia, the interests at stake and the effect

of expediting the delayed agency action in granting an injunction. Id. at 80. The TRAC

decision also determined that an injunction need not issue automatically, even if the

plaintiff has demonstrated a right to relief. See id. at 79. But the TRAC court carefully

confined its analysis to unreasonably delayed agency actions, and thus preserved an

important distinction that is supported by several sound reasons.

       First, as the TRAC court acknowledged — and as we have recognized — an action

that is “delayed” rather than “withheld” is not generally a “final action” that can be

addressed under the APA. See TRAC, 750 F.2d at 79 (“Claims of unreasonable agency

delay clearly fall into that narrow class of interlocutory appeals from agency action over

which we appropriately should exercise our jurisdiction.”); see also In re City of Va.

Beach, 42 F.3d at 885 (reviewing “interlocutory” challenge by way of mandamus but

                                            32
observing that “final action” by agency would be reviewed under APA). Accordingly,

claims of unreasonable delay can be properly addressed through a mandamus proceeding,

and ordinary equitable considerations will apply.      See TRAC, 750 F.2d at 79; cf.

Biodiversity Legal Found. v. Badgley, 309 F.3d 1166, 1177 n.11 (9th Cir. 2002)

(declining to apply the TRAC factors against agency action “unlawfully withheld”

because “Congress has specifically provided a deadline for performance” by the agency

and thus “no balancing of factors is required or permitted”); see also In re City of Va.

Beach, 42 F.3d at 885 (reviewing “interlocutory” challenge by way of mandamus).

       Second, the “unreasonably delayed” provision in § 706(1) injects discretion into

the district court’s analysis by using reasonableness as its touchstone. See Cobell, 240

F.3d at 1096 (observing that APA requires court to determine “whether agency delay is

unreasonable” (quoting Forest Guardians, 174 F.3d at 1190)); SAI v. Dep’t of Homeland

Sec., 149 F. Supp. 3d 99, 119-20 (D.D.C. 2015) (collecting decisions showing there is

“no per se rule” governing permissible extent of agency delay but that court should apply

“rule of reason”). Put simply, there is no way for a reviewing court to determine that an

agency has “unreasonably” delayed taking action without engaging in some discretionary

analysis.

       By contrast, no such qualifier applies to an agency action “unlawfully withheld,”

such as an agency’s failure to meet a hard statutory deadline. See Forest Guardians, 174

F.3d at 1190 (citing Sierra Club, 828 F.2d at 794-95 & nn. 77-80) (distinguishing

“unreasonably delayed” and “unlawfully withheld” actions). As previously discussed,

the text of § 706(1) has no ambiguity and leaves no space for discretion when a court

                                           33
addresses an unlawfully withheld agency action. And we discern no basis for applying

the discretionary factors that normally govern claims for unreasonably delayed actions to

claims for unlawfully withheld actions.        Indeed, we are aware of no federal court

applying the reasoning of “unreasonably delayed” jurisprudence to “unlawfully withheld”

cases.

         The only appeals court decision that comes close to supporting the DOE’s

preferred position is Biodiversity Legal Foundation v. Badgley, 309 F.3d 1166 (9th Cir.

2002). There, the Ninth Circuit addressed a claim under the Endangered Species Act,

which the court reviewed under the APA as an unlawfully withheld agency action. See

id. at 1176-77 & n.11. In enforcing the Interior Department’s statutory obligations, the

court suggested that injunctive relief for violation of a federal statute should issue only if

“necessary to effectuate the congressional purpose behind the statute.” Id. at 1177 (citing

Tenn. Valley Auth. v. Hill, 437 U.S. 153, 194 (1978)). This pronouncement, however,

fails to support DOE’s contention that relief for unlawfully withheld agency actions

depends upon an exercise of the court’s equitable discretion.          We emphasize three

supporting reasons.

         First, an analysis of the congressional purpose of a federal statute does not equate

to an exercise of equitable discretion. Indeed, the Ninth Circuit’s Badgley decision

distinguished the two modes of analysis. See id. (explaining that statutory purpose

controlled issuance of injunctive relief “regardless of the equities involved”). Second, in

addressing injunctive relief, the Badgley court did not consider or address the text of

§ 706(1). It invoked basic principles of injunctive relief more generally and relied on

                                              34
Supreme Court decisions that describe those principles but lack any connection to

§ 706(1). See Badgley, 309 F.3d at 1177 (citing Weinberger v. Romero-Barcelo, 456

U.S. 305, 313 (1982); Tenn. Valley Auth., 437 U.S. at 194). Again, none of those

decisions engaged with the language of § 706(1).         And the general principles they

expound do not override the text of § 706(1). Indeed, the Supreme Court’s Tennessee

Valley Authority decision expressly affirmed the primacy of the statutory mandate. See

437 U.S. at 194. Thus, we are not persuaded by Badgley’s reasoning, insofar as it implies

a departure from the plain language of § 706(1).

       Finally, the more recent Ninth Circuit decision in Vietnam Veterans — in 2015 —

squarely addressed the meaning of § 706(1) and concluded that it imposed a mandatory

duty on courts to order relief in cases of agency action unlawfully withheld. See 811 F.3d

at 1081. That decision accords with our understanding and confirms the distinction in

§ 706(1) between claims challenging “unlawfully withheld” agency actions and claims

asserting that an agency action was “unreasonably delayed.”

                                                d.

       Lastly, before turning to the provisions of the Injunction, we will evaluate the

impact of the principles of equitable relief on the application of § 706(1). Contrary to the

position advanced by the DOE, the general rules for injunctive relief, derived from

equity, do not control relief under § 706(1).

       As an initial matter, the DOE relies on the Supreme Court’s decision in Abbott

Laboratories v. Gardner and argues the proposition that all injunctive relief is necessarily

discretionary. See 387 U.S. 136 (1967). Abbott Laboratories addressed injunctive relief

                                                35
being sought under, inter alia, the APA, and observed that “injunctive and declaratory

judgment remedies” are “equitable in nature.” Id. at 148, 155. But the Court made those

comments in assessing a ripeness issue, not the propriety or scope of available relief

under § 706(1).    In fact, Abbot Laboratories nowhere addresses § 706(1), let alone

assesses its text. In such a circumstance, a generalized and disconnected observation

cannot undermine the clear statutory text. See Fernandez v. Keisler, 502 F.3d 337, 343

n.2 (4th Cir. 2007) (collecting decisions explaining that unaddressed issues or

assumptions are not binding precedent).

      We also recognize, as the Supreme Court has explained, that the courts “do not

lightly assume that Congress has intended to depart from established principles” of

injunctive relief. Weinberger, 456 U.S. at 313. But “Congress may intervene and guide

or control the exercise of the courts’ discretion,” and limit our equitable powers “in so

many words, or by a necessary and inescapable inference.” Id. Notably, Congress has

done so here.     The text of § 706(1) demonstrates Congress’s clear intention to

circumscribe a reviewing court’s equitable powers. It would be difficult to imagine a

provision “whose terms were any plainer” in their effect, which mandates relief in

qualifying circumstances. See id. (quoting Tenn. Valley Auth., 437 U.S. at 173).

      In sum, the decisions relied on by DOE that apply equitable principles, see id., or

expound on the scope of mandamus relief, see, e.g., Cheney, 542 U.S. at 380, do not

dictate our analysis of § 706(1). As we have explained, § 706(1) does not incorporate or

depend upon mandamus or other equitable principles.          Accordingly, the decisions



                                           36
invoked by DOE do not demonstrate that a court granting relief pursuant to § 706(1) must

assess or balance equitable considerations before doing so.

       Indeed, no federal court that has granted injunctive relief to redress unlawfully

withheld agency action appears to have engaged in equitable balancing.          See Viet.

Veterans of Am., 811 F.3d at 1080, 1082 (affirming order compelling agency action

without discussing equitable factors); Massie v. U.S. Dep’t of Hous. & Urban Dev., 620

F.3d 340, 347, 354-57 (3d Cir. 2010) (ordering defendant agency to take unlawfully

withheld action without considering equities); Firebaugh Canal Co. v. United States, 203

F.3d 568, 578 (9th Cir. 2000) (affirming order compelling agency action without

discussing equitable factors); Mt. Emmons Mining Co. v. Babbitt, 117 F.3d 1167, 1172-

73 (10th Cir. 1997) (ordering defendant agency to take unlawfully withheld action

without considering equities). Instead, the discernable practice of the federal courts has

been to exercise discretion in fashioning the injunctive relief orders, rather than in

making initial decisions to award injunctive relief. See, e.g., Viet. Veterans of Am., 811

F.3d at 1079-80 (holding that injunction was “appropriately tailored to direct the Army to

carry out its duty” while preserving the Army’s authorized discretion “to develop the

appropriate policies in order to carry out that duty”). In these circumstances, we are

satisfied to reject DOE’s first contention of error, and turn now to its contentions

concerning the Injunction entered by the district court.

                                                  B.

       We review the provisions of an injunctive order for abuse of discretion. See PBM

Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 125 (4th Cir. 2011). For such orders

                                             37
issued under § 706(1), a reviewing court must compel the unlawfully withheld agency

action but is not entitled to dictate the means by which the agency must undertake the

action. See SUWA, 542 U.S. at 65 (“Thus, when an agency is compelled by law to act

within a certain time period, but the manner of its action is left to the agency’s discretion,

a court can compel the agency to act, but has no power to specify what the action must

be.”). Courts should also “avoid judicial entanglement in abstract policy disagreements.”

Id. at 66.

       Although the district court was obliged to compel the DOE’s compliance with the

statutory mandate of § 2566(c), the precise relief that it ordered had to be tailored to the

circumstances. To illustrate the point, the DOE could not — in December of 2017 —

have been ordered to remove any amount of defense plutonium from South Carolina by

January 1, 2016. An appropriate order ensuring DOE’s compliance with the statutory

mandate had to reflect the reality of the situation. See Forest Guardians, 174 F.3d at

1193 (explaining that “any order now to impose a new deadline for compliance must

consider what work is necessary to publish the final rule and how quickly that can be

accomplished”).

       Thus, a determination of appropriate injunctive relief requires an exercise of the

trial court’s broad discretion, permitting application of the ordinary standard of appellate

review. Accordingly, we will assess whether the district court abused its discretion in

crafting the Injunction. More specifically, we address the DOE’s objection to the two-

year deadline for removing not less than one metric ton of defense plutonium from South



                                             38
Carolina. DOE contends that the text and history of § 2566(c) fail to support such a

provision and that satisfaction of the two-year deadline is impossible.

                                                 1.

       To the extent the DOE objects to any injunction being entered, that contention

readily fails in light of our analysis of § 706(1) and the text and purpose of § 2566(c).

Section 2566(c) could hardly be clearer in its deadlines, including for the removal of

defense plutonium from South Carolina if the MOX production objective is not achieved.

Moreover, those deadlines reflect the Secretary of Energy’s own proposal, following

congressionally mandated negotiations with South Carolina. The statutory deadlines

promote one of the purposes outlined in the initial NDAA authorizing the MOX project:

ensuring an expeditious disposal of the defense plutonium in South Carolina, either by

MOX processing or by removal. See NDAA FY 2003, § 3181(6). Importantly, the two

most recently enacted NDAAs did not modify the deadlines fixed by § 2566(c). They

instead reiterated Congress’s desire that the plutonium transferred to the SRS be either

processed or removed from the State. See National Defense Authorization Act for Fiscal

Year 2019, Pub. L. No. 115-232, § 3119 (2018); National Defense Authorization Act for

Fiscal Year 2018, Pub. L. No. 115-91, § 3121, 131 Stat. 1012, 1892-93 (2017).

       Finally, nothing in the history or structure of § 2566 militates against an award of

injunctive relief. Contrary to DOE’s assertion, the fact that Congress provided additional

remedies by way of assistance payments does not demonstrate its intention to preclude

other remedies. The removal provision and the assistance payments appear sequentially

in § 2566, and each employed similarly-worded mandatory language. See 50 U.S.C.

                                            39
§ 2566(c), (d). Furthermore, the provision with respect to assistance payments actually

addresses the possibility that South Carolina might secure an injunction affecting DOE’s

work on the MOX project. See § 2566(d)(3) (“If the State of South Carolina obtains an

injunction” that affects DOE’s ability to meet a statutory deadline, “that deadline shall be

extended . . . .”). Thus, Congress contemplated that the State might obtain injunctive

relief from a federal court and sought to coordinate any such injunction with the orderly

administration of other mandates contained in § 2566. Nor does the fact that Congress

had previously extended the deadlines fixed in § 2566(c) support the contention that the

current deadlines could be ignored by the DOE. If anything, that Congress declined to

extend the deadlines provides further support for their continued force. See, e.g., Food &

Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 147-48 (2000)

(considering Congress’s failure to authorize tobacco regulation in ruling that such

regulation not legally permissible).

       In addition to the foregoing, our assessment of the text and history of § 2566(c)

supports the Injunction’s two-year timeline for removal of defense plutonium. In the

absence of detailed information from DOE supporting an alternative timeframe, the

district court was entitled to rely on Congress’s initial determination that two years was a

sufficient time for the removal mandated by § 2566(c). The court gave DOE a full

opportunity to inform the Injunction’s provisions, which DOE declined to do. The court

was then entitled to rely on the judgment of Congress, particularly when the statute

actually borrowed the DOE’s initial proposal to South Carolina and Congress. The two-

year timeline was not a surprise to the DOE, given its primary role in the matter. DOE

                                            40
knew of the difficulties facing the MOX project and thus the likelihood that the

contingent provisions of § 2566(c) would be triggered. In these circumstances, the court

did not abuse its discretion in fixing the two-year timeline for removal.

       On appeal, the DOE has presented us with no authority that limits a district court’s

ability to set firm deadlines to compel a lawful agency action, either generally or in this

situation. In fact, other federal courts faced with missed deadlines for agency action have

set firm dates for compliance. See Badgley, 309 F.3d at 1178 (affirming injunctive order,

including deadlines and denial of additional time for compliance) 11; Forest Guardians,

174 F.3d at 1193 (remanding for district court to set compliance deadline) 12; Natural Res.

Def. Council, Inc. v. Train, 510 F.2d 692, 704-05 (D.C. Cir. 1974) (affirming district

court’s timetable given missed statutory deadline and lack of progress toward

compliance). DOE has instead emphasized its continuing preference for downblending

and described the obstacles it faces in accomplishing plutonium disposal at SRS through

that method.    But the district court properly rejected those arguments in light of

§ 2566(c)’s specific mandate, explaining:

       Defendants [the DOE] are permitted to pursue the downblending process to
       meet their statutory obligations only if it assists in removing the defense

       11
        The district court in Badgley had fixed date-certain deadlines for the agency’s
compliance. See Biodiversity Legal Found. v. Badgley, No. CIV. 98-1093-KI, 1999 WL
1042567, at *7 (D. Or. Nov. 17, 1999).
       12
         On remand, the Forest Guardians district court fixed a thirty-day deadline for
the agency to issue the delinquent finding. See Forest Guardians v. Babbitt, No. 1:97-cv-
00453-JEC-DJS (D.N.M. Feb. 22, 1999), ECF No. 35.



                                             41
      plutonium from South Carolina in the most expeditious way possible while
      in compliance with § 2566(c)(1).

See Injunction 5; see also Am. Hosp. Ass’n v. Burwell, 812 F.3d 183, 193 (D.C. Cir.

2016) (ruling that, when agency has failed to comply with statutory deadline, court must

curtail agency’s discretion and agency must “find some other way” to meet deadline,

because “congressionally imposed mandates and prohibitions trump discretionary

decisions”); Forest Guardians, 174 F.3d at 1193 (ruling that order compelling agency

action must be entered “without regard” to agency’s “preferred priorities”).

      In framing the provisions of the Injunction, the district court appropriately

considered the importance of the second deadline imposed by § 2566(c): that an amount

equivalent to all defense plutonium transferred to the SRS since April 2002 must be

removed from South Carolina by January 1, 2022.            See 50 U.S.C. § 2566(c)(2);

Injunction 5. It is elementary that a statute establishing two sequential deadlines should

be interpreted to give effect to them both. See Badgley, 309 F.3d at 1175 (concluding

that firm twelve-month deadline established outer limit for more flexible initial ninety-

day deadline); see also Marx v. Gen. Revenue Corp., 568 U.S. 371, 386 (2013)

(observing that “the canon against surplusage is strongest when an interpretation would

render superfluous another part of the same statutory scheme”). The court thus did not

abuse its discretion in declining to include in the Injunction a deadline that would

contravene § 2566(c)(2), as urged by the DOE.




                                            42
                                                  2.

       DOE’s final substantive contention is that the removal of not less than a metric ton

of defense plutonium from South Carolina within two years is simply impossible if DOE

also complies with NEPA and the applicable regulations, as § 2566 requires.              Put

succinctly, however, the district court did not abuse its discretion in rejecting this

proposition. At least two sound reasons support the court’s conclusion in that regard.

       First, DOE failed to produce any evidence showing that its compliance with a two-

year removal deadline was truly impossible. For example, the DOE never provided the

district court with a reasonable explanation of the possible timelines if alternate means

for removal were used. The estimates it supplied the court were imprecise, amounting to

a period of more than five years. DOE’s estimates also assumed that the removal would

require a lengthy new environmental analysis pursuant to NEPA. Although DOE did not

fully explain that assumption, it apparently refers to EIS assessments that precede certain

agency actions subject to NEPA. See J.A. 854-55; see also Dep’t of Transp. v. Pub.

Citizen, 541 U.S. 752, 757 (2004) (discussing NEPA provisions). As discussed earlier,

however, an EIS is not required for all agency actions; in some situations a “more limited

document, an Environmental Assessment (EA)” can suffice. See Dep’t of Transp., 541

U.S. at 757. DOE failed to explain why a full EIS would be necessary, or to further

clarify its vague removal timeline. Without sufficiently supporting its position in this

regard, the DOE cannot fault the lower court for failing to adopt it.

       Second, the district court did not abuse its discretion in ruling that DOE could

raise its impossibility argument at a later time — if necessary — after the Injunction was

                                             43
entered.    We have previously affirmed an injunction where the defendant agency

contended that the mandated act was impossible. See Robertson v. Jackson, 972 F.2d

529, 535 (4th Cir. 1992) (compelling defendant commissioner’s compliance with

statutory obligation and ruling that commissioner could raise impossibility defense at any

subsequent contempt proceeding).       Because DOE failed to convince the court that

compliance with the Injunction was actually impossible (rather than merely difficult,

inconvenient, or potentially impossible), the court was entitled to order compliance. See

id. (citing United States v. Rylander, 460 U.S. 752, 757 (1983) (explaining that contempt

proceedings contemplate defenses of “a present inability to comply”)).

       We thus affirm the principle that a district court retains discretion to order agency

compliance, including by fixing firm deadlines if appropriate, and even when full

compliance may be unlikely. Such an injunction will serve, in part, to ensure that the

delinquent agency makes serious, “vigorous[]” attempts to fulfill its statutory

responsibilities. See id.; see also Withrow v. Concannon, 942 F.2d 1385, 1388 (9th Cir.

1991) (“Impossibility of perfect compliance, then, may be a defense to contempt, but it

does not preclude an injunction requiring compliance . . . when a pattern of non-

compliance has been shown . . . .”); Forest Guardians, 174 F.3d at 1192-93 (rejecting

impossibility defense at remedy stage in favor of assertion in subsequent contempt

proceedings). 13


       13
         As the Forest Guardians decision acknowledged, the Ninth Circuit had, on
another occasion, delayed relief on impossibility grounds. See Forest Guardians, 174
F.3d at 1188-89 (citing Envt’l Def. Ctr. v. Babbitt, 73 F.3d 867 (9th Cir. 1995)). In that
(Continued)
                                            44
       DOE is not, as it suggests, being forced into potential liability for contempt by our

conclusion today.     DOE can always petition the district court for relief from the

Injunction and seek to show its sincere and diligent efforts to comply therewith. See

Brown v. Plata, 563 U.S. 493, 545 (2011) (affirming injunctive order containing firm

deadline but instructing that court “must remain open to appropriate modification”);

Train, 510 F.2d at 333-34 (affirming date-certain deadline for agency action but

recognizing that defendant could petition for modification).

       In sum, the district court, in carefully crafting the Injunction, gave full

consideration to the positions of the parties and the record. It thus did not abuse its

discretion or improperly burden DOE by imposing § 2566(c)’s two-year removal

timeframe.



                                                IV.

       Pursuant to the foregoing, we reject the DOE’s appellate contentions and affirm

the Injunction entered by the district court.



                                                                               AFFIRMED



instance, the court of appeals concluded that the plaintiffs merited relief for unlawfully
withheld agency action, but faced an intervening congressional moratorium barring any
expenditures on that action. See Envt’l Def. Ctr., 73 F.3d at 872. Such extraordinary
circumstances are not present here. Even then, however, the Ninth Circuit instructed that
relief should be delayed until the moratorium ended, at which time the district court could
fix an appropriate deadline. See id.


                                                45